In this case the petitioners, the board of trustees, are seeking to prevent an alleged illegal taking or wrongful seizure of property and territory which, as claimed, exclusively belong to such independent school districts for taxation, control, and use. Taking the material facts as alleged as true, as must be done in passing on a general demurrer to a petition, the only real and substantial questions in the case are: (1) Is the extension of the city boundaries of Fort Worth, as voted by the qualified voters of the city on July 22, 1922, valid? and (2) if valid, did the portion of the territory of the several independent school districts included within the extended boundary limits of the city become a part of the independent school district of the city of Fort Worth? and (3) if so, does the right vest in the city of Fort Worth to take exclusive possession and control and use of all the property of the independent school districts located within the portion of the territory detached from the independent school districts and embraced within the boundary limits of the city?
In determining the first question it is necessary to inquire into and decide whether or not the extension of the city limits was a void act either for lack of power on the part of the city to make such extension or for failure to take the necessary jurisdictional steps in the exercise of the power.
By the present section 5, art. 11, of the state Constitution the power is given to cities "having more than five thousand (5,000) inhabitants," by a majority vote of the qualified voters, to "adopt or amend their charters," subject to the limitations prescribed by the Legislature and to the restraints of the special constitutional provisions. By the act of 1913 (Acts 1913, p. 307 [Complete Tex.St. 1920 or Vernon's Sayles' Ann.Civ.St. 1914, arts. 1096a-1098i]) the Legislature put this constitutional amendment into operation. The act (section 1 [article 1096a]) empowered all cities of the class of "more than five thousand inhabitants," by a majority vote of the qualified voters of the city, at an election held for that purpose, to "adopt or amend their charters" as prescribed by the act. It was expressly provided that all charters existing at the time of the act granted by either general or special law should continue in force and effect with "all powers heretofore granted" and embraced in the terms of such charters unchanged "until" and unless the terms of such existing charters shall be subsequently "amended," or another charter "adopted." By section 4 (article 1096d) of the act the power, among others, specially bestowed upon cities of the class mentioned therein, in "adopting the charter" or in making "amendment" to an existing charter, was the following:
"The power to fix the boundary limits of said city, to provide for the extension of said boundary limits and the annexation of additional territory lying adjacent to said city, according to such rules as may be provided by said charter."
It is clear that the power exists to the city to proceed under its charter to make "extensions" of its limits and "annexations" of territory "according to such rules as may be provided by its charter," or by availing itself of the terms of the enabling act of 1913 the city of Fort Worth could fix its limits by amending any section of its organic charter of 1909 pertaining thereto. It is believed that, as appears, the city did avail itself of such act, and took the necessary steps to the valid establishment or change of its boundary lines for municipal purposes. It was alleged that at an election held for the purpose within the city a majority of the qualified voters voted in favor of the proposition submitted to them by the city commission, which was, "to amend section 2, chapter 1, of the existing charter *Page 344 
of the city of Fort Worth." Section 2 of chapter 1, the amendment of which was submitted to the voters, was the section fixing and describing the boundaries and limits of the city. The amendment enlarged the organic boundaries and specifically included new territory. The objection made that section 3 of chapter 1 of the charter prevented the fixing the boundaries as done is clearly decided to be not tenable in the late cases of Eastham et al. v. Steinhagen et al. (Tex. Sup.) 243 S.W. 457. There it is, in effect, held that the city is not confined to the provisions of its existing charter in fixing city boundaries, but could extend, if so ordered to be done, its limits by amending its charter pursuant to the provisions of the enabling act of 1913. As stated in that case by Justice Greenwood, and very correctly so:
"Since the Legislature could repeal section 3 [of the city charter], the same could furnish no obstacle to the exercise of this power. The home rule amendment and the enabling act transferred to the specified cities, through the agency of their qualified voters, the same power which the Legislature had theretofore possessed to change territorial boundaries, through the amendment or adoption of their charters, subject alone to the limitations expressed, which have no application in this case."
It is further urged and relied on as a ground for the invalidity of the extension of the city limits that the extended limits included the town of Niles City, and "that the city relied and was dependent upon the Malone Bill (Acts 1921, 1 S. S. p. 153 [Vernon's Ann.Civ.St.Supp. 1922, arts. 773a-773d]) for authority to act in the premises, and the said Malone Bill is a nullity and is void." Whether or not the act of 1921 referred to is void for the reasons urged is entirely immaterial of consideration in this case, for Niles City is not a party to this suit, and neither has it, as a municipality, any control or authority under the law over the independent school districts named in this suit. Article 2851 Complete Tex.St. 1920, or Vernon's Sayles' Ann.Civ.St. 1914. The question of whether or not Niles City as a municipality was properly brought within the city of Fort Worth can be raised only by the proper authorities of Niles City or of the state. And it is thought the city of Fort Worth was not, as alleged, dependent upon the Malone Bill or act of 1921 for authority to make a valid extension of its boundaries. The act of 1913 affords ample authority, it is thought, for the city of Fort Worth to fix and extend its boundaries. There is no other alleged ground, we think, that would make void or invalid the election of July 22, 1922.
In answering the second question it is believed that the extension of the city limits of Fort Worth in virtue of the statute of the state ipso facto extended the limits of the independent school district of the city so as to include the portions of the territory of the several independent school districts named in this suit. The enabling act does not in terms, nor by intention, express or implied, restrict the authority or power of the cities specified to fix or extend the city boundaries to territory not already incorporated. "The annexation," as provided in that act, can be "of additional territory lying adjacent to said city." The act, in other words, means to say that "territory" outside of the city limits, but adjoining thereto, can be annexed to the city. There is no limitation upon or as to the "territory" that can be annexed to the specified city. Had it been the general purpose and intent of the Legislature to confine the "territory" to be annexed to tracts of land and unincorporated places, and to exclude school districts, it could easily have been so expressed. The word "territory" is too comprehensive to gather from the act such a meaning.
An incorporated territory, as a school district, is a mere institution established for public purposes, and whose legal existence can at any time be taken away in any manner that the Legislature may prescribe. As the Legislature had the authority to annex the whole area of the territory included in the independent school districts, then it could delegate the power to do so to the specified cities. Mt. Pleasant v. Beckwith, 100 U.S. 514, 25 L. Ed. 699. Besides, there is express authority of the Legislature to have the extended boundaries of the city include the incorporated territory of school districts. Article 2815c, Complete Tex.St. 1920 or Vernon's Ann.Civ.St.Supp. 1922, provides:
"Whenever the limits of any incorporated city or town within this state, which city or town constitutes an independent school district, shall be so extended or enlarged, or shall have been so extended or enlarged, as to embrace within the limits of such incorporated city or town the whole or any part of any independent or common school district adjacent to such incorporated city or town, that portion of such adjacent independent or common school district so embraced within the corporate limits of such incorporated city or town, shall thereafter become a part and portion of the independent school district constituted by such incorporated city or town."
The act further provides that the portion of the adjacent independent school districts taken into the city limits shall remain a portion of the original independent school districts only "where it shall be determined at an election held within such incorporated city or town by majority vote of those voting thereon that the territory or any portion thereof taken into the limits of such incorporated city or town shall not thereby become a part and portion of the independent school district constituted by such incorporated city or town."
Article 2856, Complete Tex.St. 1920 or Vernon's Sayles' Ann.Civ.St. 1914 specially provide that the general laws shall apply *Page 345 
to all districts created by special acts of the Legislature or under the general laws. By the articles it is clearly the expressed purpose and intent of the Legislature to provide for the enlargement of the independent school district of a city, and to diminish, if necessary to do so, an independent school district brought in part within the extended municipal limits of the city. The other portions of the statute are not in conflict with each other. The organization of the independent school district is not by the curtailment of a portion of it destroyed, but the remaining portion unannexed continues as an organization. And neither is the district "diminished or changed" within the meaning of article 2856b, Complete Tex.St. 1920 or Vernon's Sayles' Ann.Civ.St. 1914. That article has reference and application to the undertaking of the residents of an organized independent school district to have its territory voluntarily "diminished or changed" by a vote of its residents, and the article is not intended as a restriction upon the exercise of the right provided in article 2815c.
As to the third question, it is thought that, upon the annexation of portions of the independent school districts named to the city of Fort Worth, as the statute authorized, the city of Fort Worth thereby acquired the right to take possession and control of the property and the schools located within such attached portions. In making the change and in allowing the annexation, the Legislature intended that the liabilities as well as the rights of property of the original independent school districts, as to the parts of the territory detached, should be taken over by the city. The schoolhouses and school sites passed as a right appurtenant to the territory or parcels so allotted or annexed to the city. The board of trustees of the original independent school district would, by operation of law, lose all control and right of management over the transferred portion and the property thereon from and after the time the annexation or transfer becomes legally effective. But the vesting of the right in the city to take over the portion of territory of the original independent school districts also requires allowance by the city to the said original districts of its proper proportion of the value of the improvements made upon the premises. The city can make this payment after the accession, as the statute does not require it to be done before. Article 2815c expressly provides:
"If within the portion of such independent or common school district so brought within the limits of an incorporated city or town there should be situated any real property belonging to such independent or common school district, such city or town may acquire the same upon such terms as may be mutually agreed upon between the city council of such city and the authorities of such independent or common school district."
This provision evidently means to authorize the adjustment of equities between the two authorities voluntarily as they may agree, or by a judicial proceeding if necessary. The fact that the Legislature has authorized the authorities concerned to make an agreed settlement of equities or amount of compensation would not deprive the parties, in the absence of an agreement, from a judicial proceeding to enforce adjustment of equities and amount of compensation. Legislation therefore covers the point relative to the situation existing, and the annexation in no manner results in taking of property without compensation.
The city of Fort Worth must and does legally assume its proportionate part of the outstanding bonded indebtedness, and must properly compensate such original school districts for the property taken over.
The judgment is affirmed.